Title: To Thomas Jefferson from James Wilkinson, 28 November 1806
From: Wilkinson, James
To: Jefferson, Thomas


                        
                            For the President.
                            Orleans, November 28.
                        
                        Claiborne appears to be properly impressed par le awful crisis which awaits us, and promises every support in
                            his power. Les troops are behind moi 145.24 & la 195.4
                            321.14   a commencer.
                        My difficulties are stupendous—my means to be provided—my time prompt unthriving and the occasion urgent
                            and critical. Mais une good cause—the favour du ciel—religious and patriotic hearts 126.19 work wonders. Je suis projecting a plan to take Burr and Dayton 27.24 Natchez I doubt the success but will make the attempt—En obedience
                            to les obligations of good faith and obedience 135.16 you from 156.6 any
                            participation in the lawless combination, I shall warn the Governor of Pensacola of the contemplated blow against Baton
                            Rouge. Despicably 114.19 Spence has been hereabout and is suspected. Il a passé to Tennessee; Decator it is supposed has been
                            tampered with. Bollman is here and I rein-302.14 manage him.
                    